Citation Nr: 9926091	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.  

2.  Entitlement to an increased rating on an accrued benefits 
basis for bilateral hearing loss, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased rating on an accrued benefits 
basis for bilateral otitis media, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1043 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the veteran's cause of death.  This rating 
decision also denied the increased rating claims, based on 
accrued benefits, for bilateral otitis media and hearing 
loss.  The appellant filed a timely notice of disagreement on 
these issues, initiating an appeal.  She was sent a statement 
of the case, and filed a timely VA Form 9 substantive appeal.  
She was also afforded a February 1998 personal hearing at the 
RO, and an October 1998 video-conference with a member of the 
Board.

These claims were originally presented to the Board in 
January 1999, at which time they were remanded for additional 
development.  



FINDINGS OF FACT

1.  According to the veteran's death certificate, he died on 
July [redacted], 1997, with squamous cell carcinoma of the right 
auditory canal listed as the immediate cause of death.  
Severe chronic obstructive pulmonary disease was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause.  

2.  At the time of his death, the veteran was service 
connected for bilateral otitis media, bilateral hearing loss, 
tinnitus, and residuals of a fracture to the right radius.  

3.  The medical evidence of record suggests a history of 
chronic otitis media contributes to the subsequent 
development of squamous cell carcinoma of the auditory canal.  

4.  The veteran has an average pure tone threshold of 35 
decibels in the left ear and 91 decibels in the right, with a 
84 percent correct speech recognition ability for the left 
ear and no speech recognition in the right; the left ear 
hearing loss corresponds to an auditory acuity level of II 
and the right ear hearing loss corresponds to auditory acuity 
level of XI.  

5.  The veteran's bilateral otitis media is manifested by a 
persistent right tympanic membrane perforation and 
suppuration.  



CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's cause 
of death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp 1999); 
38 C.F.R. § 3.312 (1998).  

2.  An increased rating, on an accrued benefits basis, is not 
warranted for the veteran's bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.87, 4.87a, Diagnostic Codes 6200 
et seq. (1998).  

3.  An increased rating, on an accrued benefits basis, is not 
warranted for the veteran's bilateral otitis media.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.87, 4.87a, Diagnostic Codes 6200 
et seq. (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant, the veteran's widow, seeks service connection 
for the veteran's cause of death.  She also seeks, on an 
accrued benefits basis under 38 U.S.C.A. § 5121, increased 
ratings for his service connected bilateral otitis media and 
bilateral hearing loss.  At the time of his death, these 
disabilities were each rated as 10 percent disabling.  

According to the veteran's death certificate, he died on July 
[redacted], 1997, with squamous cell carcinoma of the right auditory 
canal listed as the immediate cause of death.  Severe chronic 
obstructive pulmonary disease was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause.  At the time of his death, the veteran was 
service connected for otitis media and hearing loss of the 
right ear, tinnitus, and residuals of a fracture to the right 
radius.  

Prior to his death, the veteran had filed a June 1997 claim 
for increased ratings for his service connected bilateral 
otitis media and bilateral hearing loss.  The veteran passed 
away prior to the RO's adjudication of this claim, and his 
widow, the appellant, filed an August 1997 statement seeking 
to continue his claims on an accrued benefits basis.  She 
also filed a claim for dependency and indemnity compensation, 
to include service connection for the veteran's cause of 
death.  The RO reviewed the evidence of record and, in a 
November 1997 rating decision, denied service connection for 
cause of death and increased ratings, on an accrued benefits 
basis, for otitis media and hearing loss.  The appellant 
filed a timely notice of disagreement, initiating the current 
appeal.  

The veteran was afforded three VA audiological examinations 
in the years immediately prior to his death; these 
examinations were in November 1990, November 1991, and June 
1994.  However, the November 1990 examination report does not 
contain any information regarding the veteran's left ear, and 
thus is incomplete for ratings purposes.  In November 1991, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
60
55
70
90
LEFT
20
25
20
30
45

Speech audiometry scores were not provided.  


In June 1994, the veteran's hearing acuity, in decibels, was 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
85
70
85
105+
105+
LEFT
20
20
20
40
60

Speech audiometry revealed speech recognition ability absent 
in the right ear and of 84 percent in the left ear.

In October 1990, the veteran's right ear was examined by a VA 
audiologist and found to have a large perforation of the 
tympanic membrane and a discharge from the ear.  Subsequent 
VA outpatient treatment notes confirmed this to be an ongoing 
condition of the right ear.  

Additional private medical treatment notes have been received 
by the RO from Dr. J.T.M., M.D., the veteran's private 
otologist.  Dr. M. confirmed the presence of squamous cell 
carcinoma in the right auditory canal via an April 1997 CAT 
scan.  In a June 1997 statement, Dr. M. wrote that a prior 
history of an ear infection, such as otitis media, "can 
contribute to and result in squamous cell carcinoma of the 
ear."  In a July 1997 statement elaborating on this 
relationship, Dr. M. wrote that "there appears to be a high 
incidence of middle ear or temporal bone squamous cell 
carcinoma associated with" chronic ear infections.  However, 
the doctor declined to state a causal relationship existed 
between the two, and noted that the etiology of squamous cell 
carcinoma is "unknown."  

In August 1997, the RO forwarded the file to a VA physician 
for review, and he offered a medical opinion on the veteran's 
cause of death.  First, the VA doctor concurred with the 
private doctor's statement that the etiology of squamous cell 
carcinoma is unknown at this time.  He then stated that ear 
infections are relatively common, and so it is statistically 
likely that some patients with a prior history of ear 
infections will subsequently develop squamous cell carcinoma 
of the ear.  Nevertheless, that fact does not establish that 
there is a causal relationship between the two.   

Based on these statements, the pending claims were denied, 
and the claims folder was forwarded to the Board for review.  

Analysis
I.  Service connection - Cause of death

The appellant seeks service connection for the veteran's 
cause of death.  Service connection may be granted for a 
veteran's cause of death if a disability causing death 
occurred during service or a service-connected disability 
either caused death or contributed substantially and 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  The death of a veteran will be 
service connected when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (1998).  A secondary disability 
which is proximately due to or the result of a service 
connected disability will itself be considered service 
connected.  38 C.F.R. § 3.310 (1998).  When, after all the 
evidence is presented, an approximate balance exists between 
the positive and negative evidence, the benefit of the doubt 
will be granted the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).

As an initial matter, the appellant's claim is well grounded, 
meaning it is plausible.  All relevant evidence has been 
obtained with regard to the claim and no further assistance 
to the appellant is required to comply with the VA's duty to 
assist her.  38 U.S.C.A. § 5107(a) (West 1991).   

At the time of his death, the veteran was service connected 
for bilateral otitis media, among other disabilities.  The 
appellant contends the veteran's squamous cell carcinoma of 
the right ear was due to or the result of otitis media, and 
because this carcinoma was the principal cause of the 
veteran's death, service connection for his cause of death is 
warranted.  For the reasons to be noted below, the Board 
concurs, and service connection is granted.  

The appellant has submitted the records and statements of Dr. 
J.T.M., M.D., in support of her claim.  Dr. M. was the 
veteran's private otologist at the time of his death.  In a 
June 1997 statement, Dr. M. wrote that a prior history of an 
ear infection, such as otitis media, "can contribute to and 
result in squamous cell carcinoma of the ear."  In his next 
statement elaborating on this relationship, Dr. M. wrote that 
"there appears to be a high incidence of middle ear or 
temporal bone squamous cell carcinoma associated with" 
chronic ear infections.  However, the doctor declined to 
state a causal relationship existed between the two, and 
noted that the etiology of squamous cell carcinoma is 
"unknown."  

In contrast to Dr. M.'s opinion, a VA physician reviewed the 
file in August 1997 and made several expert observations.  
First, the VA doctor concurred with the private doctor's 
statement that the etiology of squamous cell carcinoma is 
unknown at this time.  He then stated that ear infections are 
relatively common, and so it is statistically likely that 
some patients with a prior history of ear infections will 
subsequently develop squamous cell carcinoma of the ear.  
Nevertheless, that fact does not establish that there is a 
causal relationship between the two, in the doctor's opinion.   

As is noted above, the existence of a causal relationship is 
key; 38 C.F.R. § 3.310 explicitly requires a secondary 
disability to be proximately due to or the result of a 
service connected disability in order for service connection 
to be granted on a secondary basis.  38 C.F.R. § 3.310 
(1998).  It is insufficient for two disabilities to be 
casually related; the law requires they be causally related.  
Thus, these competing opinions must be weighed to determine 
their probative value.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The weight to be 
attached to such opinions is a matter within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

In the present case, both doctors agreed that the etiology of 
squamous cell carcinoma is unknown.  While Dr. M., a 
specialist in ear, nose, and throat disorders, was the only 
medical expert to suggest a causal relationship between 
otitis media and squamous cell carcinoma, the VA physician 
does not rule this out; he only suggests that the relative 
frequency of ear infections in the general population might 
result in a relationship between these two disorders which 
was only coincidental, not causal.  Nevertheless, Dr. M.'s 
opinion is sufficient to place the issue in equipoise, and in 
such cases, the benefit of the doubt is given the claimant as 
a matter of law.  38 U.S.C.A. § 5107(b) (West 1991).  Thus, 
the veteran's squamous cell carcinoma of the right auditory 
canal shall be accepted as proximately due to or the result 
of his otitis media, and because squamous cell carcinoma was 
the principal cause of death, service connection for the 
veteran's cause of death is warranted.  38 U.S.C.A. §§ 1110, 
1310 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.310, 3.312 
(1998).  

In conclusion, the medical evidence of record establishes 
that the veteran incurred squamous cell carcinoma as the 
result of his service connected otitis media, and this 
disability subsequently was a principal or contributory cause 
of his death.  Accordingly, service connection for the 
veteran's cause of death is warranted.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.310, 3.312 (1998). 

II.  Increased ratings - Bilateral otitis Media and hearing 
loss

Prior to his death, the veteran filed a claim seeking 
increased ratings for his otitis media and hearing loss of 
the right ear.  He died before the RO had the opportunity to 
adjudicate this claim.  Nevertheless, with regard to accrued 
benefits, the law provides that certain survivors of a 
veteran are entitled to be paid, in a lump sum, the periodic 
monetary VA benefits to which the veteran was entitled at 
death, or to which the veteran would have been entitled based 
on evidence on file at death, for a period prior to the last 
date of entitlement as provided in 38 C.F.R. § 3.500(g).  38 
U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000 
(1998).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
cases where, after a careful consideration of all evidence, a 
reasonable doubt arises as to the degree of disability, that 
reasonable doubt must be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

New regulations, effective June 10, 1999, have been issued 
revising the diagnostic criteria for evaluating disabilities 
of the auditory organs, including hearing loss.  64 Fed. Reg. 
25202-25210 (May 11, 1999).  Where a regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version of the regulation more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, when the pertinent rating criteria have been 
revised during the pendency of an appeal to the Board 
involving a claim for an increased rating for a service-
connected disability, a determination must be made by the 
Board as to whether a particular amended regulation is more 
favorable to a claimant than the previously existing 
regulation.  Further, if the amended regulation is found to 
be more favorable than the prior regulation, than an 
additional determination is required by the Board as to 
whether or not an appellant will be prejudiced by the Board's 
action in applying the amended regulation in the first 
instance.  

In reviewing the changes made to the diagnostic criteria for 
hearing loss, the tables utilized for the evaluation of this 
disability, and their accompanying percentages, have not 
changed; rather the diagnostic code numbers associated with 
various levels of hearing loss have been removed or modified, 
and other clarifications have been made.  See 64 Fed. Reg. 
25202-25210 (May 11, 1999).  Because these changes by the VA 
are more administrative than substantive, the veteran's 
disability ratings are neither benefited nor harmed by the 
changes.  For this reason, a remand to the RO for 
reconsideration of this case in light of the new rating 
criteria is not warranted.  However, the new rating criteria 
will be noted in this decision where appropriate.  

Bilateral hearing loss

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a) (West 1991); 38 C.F.R. § 4.85, 4.87, Tables VI and 
VII (1998). 

Prior to the veteran's death, he underwent VA audiometric 
testing in June 1994. Results revealed an average loss of 91 
decibels in the right ear, with a speech recognition score of 
0 percent.  The numerical designation for this level of 
hearing acuity under 38 C.F.R. § 4.85, Table VI is "XI".  In 
his left ear, the veteran had an average decibel loss of 35, 
with a speech recognition score of 84 percent.  The numerical 
designation under Table VI translates to "II".  Hence, under 
38 C.F.R. § 4.85, Table VII, the numerical designations found 
warrant a 10 percent rating.  As the veteran had already been 
awarded a 10 percent rating, an increase is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral hearing loss has not 
required frequent periods of hospitalization; nor is it shown 
by the evidence to present marked interference with 
employment, as the veteran was retired at the time of his 
death.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  

In conclusion, a preponderance of the evidence does not 
support an increased rating, in excess of 10 percent, on an 
accrued benefits basis, for the veteran's bilateral hearing 
loss.  

Bilateral otitis media

The veteran's bilateral otitis media had been rated as 10 
percent disabling at the time of his death.  Chronic 
suppurative otitis media warrants a 10 percent rating during 
the continuation of the suppurative process, or when aural 
polyps are present.  A 10 percent rating represents the 
maximum schedular rating available under this diagnostic 
code; however, this rating may be combined with a rating for 
any resultant hearing loss.  38 C.F.R. § 4.87, Code 6200 
(1999) (as amended, effective June 10, 1999).  The October 
1990 VA examination report, and subsequent VA outpatient 
treatment notes, confirm that the veteran had an ongoing 
discharge from his right ear due to otitis media, and this 
was a persistent problem.  

However, as is noted above, the veteran's bilateral hearing 
loss has already been granted service connection, and a 10 
percent rating has been awarded.  Bilateral hearing loss may 
not again be considered without violating the regulation 
against pyramiding.  38 C.F.R. § 4.14 (1998).  Thus, an 
increased rating, in excess of 10 percent, under Diagnostic 
Code 6200 for otitis media, is not available.  

Other diagnostic codes for the ear exist which allow for 
ratings in excess of the veteran's current 10 percent, and 
these ratings must be considered.  See 38 C.F.R. § 4.20, 
4.87a, Diagnostic Codes 6204-6205, 6207 (1998).  However, the 
medical evidence does not suggest the veteran's bilateral 
otitis media is medically equivalent in impairment to 
labyrinthitis (Diagnostic Code 6204) or Meniere's syndrome 
(Diagnostic Code 6205).  Likewise, he has not had loss of 
either auricle, and the medical evidence of record does not 
indicate he has a degree of disability akin to such loss; 
thus, evaluation of the veteran's claim under Diagnostic Code 
6207 is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral otitis media has not 
required frequent periods of hospitalization; nor is it shown 
by the evidence to present marked interference with 
employment, as the veteran was retired at the time of his 
death.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  

In conclusion, a preponderance of the evidence does not 
support an increased rating, in excess of 10 percent, on an 
accrued benefits basis, for the veteran's bilateral otitis 
media.  




ORDER

1.  Service connection for the veteran's cause of death is 
granted.  

2.  An increased rating, on an accrued benefits basis, for 
the veteran' bilateral hearing loss is denied.  

3.  An increased rating, on an accrued benefits basis, for 
the veteran's bilateral otitis media, is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

